Citation Nr: 1722273	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially testified before an Acting Veterans Law Judge in June 2011.  However, during the pendency of the appeal, that particular Acting Veterans Law Judge left the Board.  The Veteran subsequently testified before the undersigned Veterans Law Judge in October 2015.  Transcripts of the hearings are of record. 

This matter was most recently before the Board in February 2016, when the claims were remanded for further development.  Additional evidence was associated with the record after the October 2016 supplemental statement of the case was issued by the RO, including VA treatment records.  However, there is no need for the RO to consider this evidence; the Veteran, through his representative, indicated waiver of RO consideration in February 2017.


FINDINGS OF FACT

1.  A current low back disorder was not present until many years after service and is not related to service.  

2.  The Veteran does not have PTSD from an in-service stressor; a currently diagnosed psychiatric disorder was not present in service and is not related to service.  

3.  The service connected disability, sinusitis, has never resulted in functional impairment sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  


CONCLUSIONS OF LAW

1. The criteria for service connection of a low back disorder have not been met.  38 C.F.R. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection of a psychiatric disorder have not been met.  38 C.F.R. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Analysis:  Low Back Disability

The service treatment records reveal no finding or history indicative of a low back disorder, and the April 1976 separation examination record reveals normal clinical findings for the spine 

An August 1978 VA examination record reveals normal findings for the musculoskeletal system.  

A November 2004 initial VA treatment record reveals the Veteran's negative history as to back pain or muscular weakness.   

A February 2005 workers' compensation record reveals the Veteran's history of back injury in a motor vehicle accident in 2000, for which he received physical therapy for two to three months.  An October 2005 private treatment record reveals the Veteran's history of straining his back after slipping.  He reported that he had had similar symptoms "before."  The diagnosis was lumbar strain.  

A February 2007 private treatment record reveals the Veteran's history of "aches" since a motor vehicle accident in December 2006.  The record notes that the Veteran had active range of motion of the lumbar spine and no tenderness.  The examiner diagnosed recent motor vehicle accident with subjective arthralgias but normal exam.  August 2007 private medical records indicate that the Veteran had been having low back pain "lately."  The records reveal a diagnosis of scoliosis.  The physician reported that the scoliosis was aggravated by military service.  

A January 2008 VA treatment record indicates that the Veteran denied musculoskeletal complaints and that examination of the spine was normal.  An April 2008 private treatment record reveals a history of discomfort in the lower back for "several months" that "at times" radiated down the leg.  The diagnosis was probable mild lumbar disc disease.  A May 2008 private treatment record reveals diagnoses of lumbar disc disease and scoliosis.  A July 2008 private treatment record reveals a history of overall improvement of low back pain.  The diagnosis was back strain.  

A May 2009 private treatment record reveals the Veteran's history of soft tissue trauma to the back in a 2007 motor vehicle accident.  Examination revealed mild flattened lumbar lordosis.  July, August, and October 2009 VA treatment records reveal a history of low back pain that began "several years" earlier.    

An October 2010 VA treatment record reveals the Veteran's history of intermittent low back pain for "years."  Examination revealed no clinical abnormality.  

An April 2012 VA examination record reveals the Veteran's history of low back problems for over 20 years, with increased symptoms for the past four to five years.  He denied a history of low back injury.  The examiner diagnosed lumbar spine scoliosis and lumbar spine degenerative joint and disc disease.  The examiner noted that lumbar spine scoliosis was generally developmental/congenital and that it was first noted after service with no objective evidence to support worsening during service.  Thus, the examiner determined the scoliosis was less likely than not caused by, related to, or aggravated by service.  The examiner added that it was less likely than not that the degenerative disc and joint disease was related to service because it was diagnosed decades after service and was consistent with the Veteran's natural age.  

A January 2011 VA treatment record indicates that examination of the back was "essentially normal."  The record reveals the Veteran's history of intermittent low back pain.  A May 2011 VA X-ray report indicates that flexion and extension x-ray imaging showed a slight dextroscoliosis and loss of usual lordosis with slight kyphosis currently demonstrated; slight disk narrowing demonstrated at L5-S1; anterior spondylosis at L2-3 and L3-4. 

Standing X-ray imaging of the lumbar spine in September 2014 and July 2015 showed degenerative disease of the lumbar spine.  

A June 2016 VA examination record reveals the Veteran's history that he believed he had "some" back pain during service and in the 1980s.  He was uncertain as to the onset of the low back pain.  The examiner diagnosed degenerative disease of the lumbar spine and lumbar scoliosis.  The examiner determined that there was no clear and unmistakable evidence that the Veteran entered service with a back disability, including scoliosis.  The examiner added that it was not at least as likely as not that a current low back disability began in service or was otherwise related to service.  Instead, the examiner determined it was more likely that the current back disability developed gradually over the previous 30 years.  

The examiner explained that the Veteran's current back condition was primarily of degenerative joint and disc disease of his lumbar spine.  The physician noted that X-rays of his lumbar spine from 2011 to 2015 show multiple areas of degenerative disc and joint disease.  The examiner also noted that although lumbar X-rays taken in flexion position and extension position in 2011 showed very slight scoliosis of his lumbar spine along with degenerative disease, X-ray imaging in 2014 and 2015 did not mention any degree of scoliosis.  The examiner thereby determined the scoliosis was extremely mild and would not be an expected source of any current back pain.  Rather, the complaints of pain would be due to the degenerative disc and joint disease.  The examiner added that although scoliosis often is a congenital condition that develops in adolescents, it also can develop in adulthood from degenerative disease of the spine.  The examiner reported that medical studies have shown that postal workers, such as the Veteran, were known to be at high risk of musculoskeletal disorder.  

Regarding the presence of scoliosis or other abnormality during service, the physician reported that review of the service treatment records were absent any complaint or treatment for the back, though there was evidence of treatment for other conditions, and that there were no spine X-rays during service.  The examiner also determined there was no evidence of a medical nexus from review of the record.  The examiner again noted that there was no treatment for the back during service and that the Veteran did not report a back disorder at the time of his 1977 claim for compensation and pension.  The examiner added that the Veteran reported developing episodes of back pain in the 1980s, while working as a postal worker.  

The examiner noted the private treatment from Dr. B., including treatment for scoliosis and back pain beginning in 2007 and the medical statement that the scoliosis was aggravated by service.  The examiner further noted that there was no supporting reasoning or documentation for the opinion and that there was no evidence demonstrating that the Veteran had a back disability during service.  The examiner added that the mild degree of scoliosis after service was more likely developed in later adult years from gradual lumbar degeneration that occurred over the years.  

The examiner reiterated that after review of Veteran's STRs, currently available medical records, buddy statement, personal statements and notes from Dr. B., no competent evidence of a medical nexus could be found between Veteran's current lumbar degenerative disc and joint disease and his active duty service.  As previously mentioned, the examiner found no clear and unmistakable evidence demonstrating that the Veteran entered active service with a back disability or scoliosis.  Additionally, the examiner found no significant evidence of a back condition or scoliosis for the 30 years following Veteran's departure from active duty service in 1976.  The examiner noted that the Veteran filed a claim for Compensation and Pension in 1977 but did not mention a back condition and that the Veteran received treatment in 2004 but did not report a back condition.  The examiner noted that the Veteran's past lumbar x-rays have occasionally shown a mild degree of scoliosis and consistently shown multilevel degenerative disc and joint disease.  The examiner again noted that the Veteran's 20+ years of postal work had been known to be associated with musculoskeletal disorders such as back pain.  The examiner also noted that medical studies have established that adult onset scoliosis can occur from musculoskeletal disorders, including degenerative disease in the spine.  Therefore, given the lack of significant evidence of a back condition for several decades after Veteran's exit from active duty service, and given his 20+ years as a letter carrier and U.S. Postal worker, the examiner determined it was less likely than not that the Veteran's current lumbar degenerative disc and joint disease and mild scoliosis had its onset in service or is otherwise medically related to in-service injury or disease.  The examiner found it more likely than not that the Veteran had slight late adult onset scoliosis develop from his gradual development of musculoskeletal disease, including degenerative disk and joint disease of his lumbar spine from the 20+ years he was a U.S. Postal worker.

After consideration of the evidence, the Board must conclude that service connection is not warranted for a low back disorder.  Initially, the Board finds that a preponderance of the evidence shows that a current low back disorder was not present until more than one year after the Veteran's service.  The medical records dated during service reveal no complaint or finding indicative of a low back disorder, clinical examination of the spine was clinically normal at separation and in 1978, and the initial diagnosis of a chronic condition dates in 2007, more than 30 years after separation from service.  Furthermore, although the Veteran has been diagnosed with scoliosis, which can begin in adolescents, the record includes a highly probative opinion from a 2016 VA examiner that the Veteran's scoliosis began after service as a result of his degenerative disease.  

The Board finds the examiner's opinion is highly probative because it is supported by a rationale and it is consistent with the record, which does not show scoliosis in service.  

The Board acknowledges that the Veteran has reported scoliosis during service and that the record includes a medical opinion that suggests the existence of scoliosis during service, specifically the August 2007 private medical statement that the Veteran's scoliosis was aggravated by military service.  The Board finds the medical statement is not probative evidence of scoliosis during service because it is not supported by a rationale and it is not otherwise supported by the medical record.  Specifically, scoliosis was not found on examination in 1976 or 1978, and there is no medical evidence of record of scoliosis prior to diagnosis in August 2007.  Additionally, the Veteran has not reported observable symptoms of scoliosis during service or being diagnosed with scoliosis during service or soon thereafter which could support a finding of scoliosis during service.  Thus, the Board finds scoliosis was not present until after service and thus could not have been aggravated by service.  

At the 2011 hearing, the Veteran reported continuous lumbar spine pain since service.  He also reported treatment for the back in 1977 at the 2015 hearing.  Although the Veteran is competent to report his history, the Board finds the history of continuous low back pain since service, or at least since 1977, is not credible as it is contradicted by the record.  Specifically, the record indicates that the Veteran denied low back pain in 2004 and the initial histories of recurrent low back pain place its onset in the 2000s, after a motor vehicle accident.  See, e.g., February 2005 workers' compensation record; February 2007 private treatment record; 2009 VA treatment records.  

Simply stated, the Board finds the histories provided in the 2000s are highly probative evidence that the Veteran did not have chronic pain prior to 2000.  Furthermore, to the extent the Veteran had episodic low back pain prior to the 2000s, the Veteran is not competent to attribute those symptoms to he is not competent to attribute the pain to a currently diagnosed disorder rather than a different disorder or to acute episodes manifested by pain.  Thus, the Board finds a current low back disorder was not present until many years after service.  

The Board further finds a currently diagnosed low back disorder is not related to service.  VA examiners determined that the condition is not related to the Veteran's service, explaining that the Veteran's low back disability is consistent with natural aging.  There is no medical opinion of record suggesting a causative relationship between service and a current low back disorder.  In this regard, the Board reiterates that it has found the private physician's medical finding that the Veteran's scoliosis was "aggravated" by service is not probative.  Although the appellant might believe that a low back disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Psychiatric Disability

The Veteran claims he has PTSD as a result of service, specifically an in-service incident involving a motor vehicle crash.  

The service treatment records reveal no finding or complaint indicative of a psychiatric disability.  The records also do not reveal any injuries indicative of being struck by a motor vehicle.  The April 1976 separation examination reveals normal clinical findings for the psychiatric system.  

An August 1978 VA examination record indicates that psychiatric functioning was normal.  

An August 2004 private treatment record reveals the Veteran's history that he was not sleeping "very well."  He reported "a lot of stress" on the job.  November 2004 VA and private medical records reveal the Veteran's history of anxiety since a traumatic event at work.  The records reveal diagnosis of anxiety with posttraumatic stress.  Subsequent diagnoses included adjustment disorder and anxiety, depending on the diagnostician.  

A February 2005 VA treatment record reveals the Veteran's history of a workplace incident that was "very embarrassing and emotionally degrading."  He reported recurrent dreams and flashbacks of the incident, among other symptoms, and reported past diagnosis of PTSD.  The diagnoses were PTSD and depression not otherwise specified.  A February 2005 private psychological evaluation reveals the Veteran's history of an October 2004 workplace incident.  The psychologist diagnosed rule out schizoaffective disorder and posttraumatic stress disorder.  The psychologist reported that the Veteran's symptoms were "somewhat inconsistent" with a stress event but in the absence of history of mental disorder, PTSD had been the working diagnosis, though it was under evaluation.  Subsequent private and VA treatment records reveal complaints related to the workplace incident.  Reported diagnoses include adjustment disorder, PTSD, and anxiety.  An October 2005 private medical statement reports that the Veteran was receiving treatment for work-related emotional problems.  

A June 2006 SSA medical report reveals the Veteran's history of PTSD that started after a workplace incident.  Diagnostic impression was anxiety disorder with depression.   

A December 2007 SSA evaluation record reveals the Veteran's history of service in Vietnam, though he never saw combat.  He denied experiencing mental health symptoms prior to the 2004 workplace incident and reported diagnosis of PTSD and paranoid psychosis due to the workplace incident.  He also reported hallucinations including planes from overseas and pictures of people being killed in war.  When asked, he denied seeing any form of fighting or the result of fighting during service.  Diagnoses were alcohol dependence and depressive disorder.  

A May 2008 private treatment record reveals diagnosis of affective disorder with psychotic features.  A July 2008 VA treatment record reveals a history of "nightmares about an episode in the military when he was almost killed."  He explained that he was working in an office near a road when a car went out of control and crashed into the building, missing the Veteran by a foot and severely injuring another working in the office.  July and August 2008 private treatment record reveals diagnoses of schizoaffective disorder.

A May 2009 SSA evaluation record reveals the Veteran's history that he was "almost killed in service" though he "did not begin having problems until age 50."  Diagnoses included PTSD and depression not otherwise specified.  

The June 2011 hearing transcript documents the Veteran's testimony that he and his fellow soldiers were almost killed in an accident during service.  The Veteran explained that they were in a building and a vehicle's brakes went out and knocked down a wall in the building.  The Veteran testified that other soldiers were injured.  

In a February 2012 statement, the Veteran reported that in July 1975, a car crashed through a building and knocked down a wall, hitting the Veteran and his colleagues.  He reported that he was treated for injuries to the right leg and arm and was told to remain in his quarters for two days.  He reported that psychiatric symptoms started after the incident.  

An April 2012 VA examination record reveals the Veteran's history that he was "almost killed" during service when a car knocked down a wall and hit the Veteran and two other coworkers.  The Veteran denied being seriously injured.  The Veteran also reported a traumatic workplace incident in 2004.  The examiner noted that the Veteran's treatment records revealed a diagnosis of PTSD.  The examiner reported that the etiology of the PTSD could not be provided to a reasonable degree of certainty due to inconsistencies in the Veteran's medical records.  

The 2015 hearing transcript reveals the Veteran's history that he was almost killed during service when a car knocked down a wall.  He reported injury to his knee and falling on his back.  He reported psychiatric symptoms since that time.  

A May 2016 VA examination record reveals the Veteran's history of being in a building when a car crashed through the wall.  The Veteran reported that he had to jump out of the way and only sustained some light bruises.  The record reports examiner's determination that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD or any other mental disorder.  The examiner explained that the Veteran did not meet the DSM-5 diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview.  Specifically, the examiner noted that the Veteran's objective test results were invalid and suggestive of over-endorsement making it difficult to interpret any current level of impairment.  The examiner added that the Veteran's scale response for ATR was significantly clinically elevated, making his response pattern invalid and suggestive of exaggeration of symptoms.  The examiner found no objective evidence or data to support the diagnosis of PTSD at this time.  The examiner added that the reported stressor was not sufficient to be associated with PTSD and the Veteran did not report significant symptoms related to that event.  The examiner further found the Veteran did not report sufficient symptoms that would be consistent with the diagnoses of anxiety, depression, sleep disturbance, or other mood/anxiety disorder at this time.  The examiner explained that a diagnosis could not be made with the current evidence of symptom exaggeration.  The examiner added that most of the Veteran's reported mood symptoms had onset in the last 10 years coinciding with the death of family members and were not related to his military service.  

After review of the evidence, the Board finds service connection is not warranted for PTSD.  Initially, the Board notes that all diagnoses of PTSD prior to July 2008 were solely based on a reported workplace stressor that occurred in 2004.  Thus, those diagnoses are not probative evidence on which service connection can be granted.  In July 2008, the Veteran reported the initial history of an in-service stressor, notably the history of almost being killed when a car crashed into the room in which he was working.  The record does include diagnoses of PTSD based on that specific stressor.  The Board finds the diagnoses are not probative, however, because this specific stressor (of a near-death incident) is not credible.  

A service record documents that in July 1975, a van struck a building while attempting to go between two buildings.  The record indicates that the accident caused no injuries and minimal damage (specifically $31.60 and four hours of repair time/cost) so the Air Force deemed it nonreportable.  The Board finds the official account of the accident is incompatible with the Veteran's version.  Specifically, the Board finds the Veteran's account of the vehicle coming through the building's wall is incompatible with the official version of minimal damage.  The Veteran's history of injury to soldiers, including himself, is also incompatible with the official record, which documents there was no injury.  The Board notes that the Veteran has also provided inconsistent histories as to the nature of the incident, including whether he or other soldiers were significantly injured or injured at all.  The Board notes that the Veteran's sibling has submitted a statement reporting that the Veteran had spoken of almost being hit by a motor vehicle during service.  The sibling does not report that the Veteran reported the stressor at or near the stressor's occurrence, however.  Thus, the Board finds it is not probative evidence that the stressor occurred as described by the Veteran.  Accordingly, the Board finds the stressor of a vehicle crashing into a room in which the Veteran was working is not credible and any diagnosis based on that stressor is not probative.  

The record does not include a diagnosis of PTSD based on a verified (and credible) in-service stressor, notably the official account of the in-service vehicle accident.  In this regard, the Board notes that the matter was remanded to determine whether such a diagnosis was appropriate but the examiner determined that a diagnosis was not warranted because of the over-endorsement of symptoms.  In the absence of such a diagnosis, the Board finds service connection is not warranted for PTSD.

Service connection is also not warranted for a psychiatric disability other than PTSD.  Initially, the Board finds that a preponderance of the evidence shows that a psychiatric disability was not present until after the Veteran's discharge from service.  The service medical and personnel records are absent any finding or history of psychiatric disorder, examination records dated in April 1976 and August 1978 revealed normal clinical findings for psychiatric functioning, and the first diagnosis and histories of symptoms dates many years after discharge from active service.  The Veteran has reported symptoms during and since service.  See 2011 and 2016 hearing transcripts.  Although the Veteran is competent to report his history, the Board finds the history of symptoms during and since service is not credible as it is contradicted by the record.  

Specifically, the record indicates that the Veteran consistently reported symptoms that began after the 2004 workplace incident prior to the 2011 Board hearing.  The Board finds the histories that the symptoms began after the 2004 workplace incident are more probative because they are located in the initial treatment records for the psychiatric disability and the workplace incident and they are consistent with the medical record, which does not reveal any psychiatric complaints prior to 2004.  In sum, the Board finds the preponderance of the evidence establishes that a psychiatric disability was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed psychiatric disability is related to service, including the verified in-service stressor.  There is no medical evidence of such a link.  Although the appellant might believe that he has a psychiatric disability related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

TDIU

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has not met the minimum schedular criteria for a TDIU.  Notably, service connection is only in effect for sinusitis, which is rated at 30 percent.  Nevertheless, a TDIU may be warranted on an extraschedular basis.  

Following review of the record, the Board has determined that the functional impairment related to the Veteran's service-connected sinusitis has never been sufficient to render him unable to obtain or maintain substantially gainful employment.  The record is absent any medical findings of unemployability or objective evidence of unemployability due to sinusitis, and the probative evidence indicates that the Veteran's occupational impairment is predominantly due to nonservice-connected disability, notably his psychiatric disability.  

Although the record indicates that the sinusitis has affected the Veteran's occupational functioning or "employability," the medical evidence does not suggest that the sinusitis ever rendered the Veteran unable to obtain or maintain substantially gainful employment consistent with his education and occupational background during the period of the claim.  Lay assertions have been considered, and the Board finds the weight of competent and probative evidence is against a finding of entitlement to a TDIU.  This is the case even while considering the Veteran's educational attainment and his work experience.  The Board has considered the doctrine of reasonable doubt in reaching this decision as well but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Thus, the claim is denied.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a low back disorder or PTSD related to service has been obtained.  The Board finds the opinions are probative because they are supported by a rationale that is consistent with the record and they are based on review of the electronic record.  The record does not include a VA medical opinion specifically addressing whether a psychiatric disability other than PTSD is related to service.  The record indicates that such an opinion was requested, but the 2016 examiner was unable to provide an opinion because the Veteran did not meet the diagnostic criteria for a psychiatric disability due to over-endorsement of symptoms.  The examiner noted review of the electronic record and clinical evaluation of the Veteran, and the Board finds the examiner's determination is probative because it is supported by a rationale.  Moreover, the Board finds an opinion based on a previous diagnosis is not warranted as there is no probative evidence of a link between a psychiatric disability and service.  

Accordingly, the Board will address the merits of the appellant's appeal. 

ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disability is denied.

A TDIU is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


